MILLER, District Judge.
The information charged, as cause of forfeiture of this vessel, that, being the property of citizens of the United States, and built in Canada, she arrived at the port of Milwaukee from the port of Kingston, Canada, where she received her cargo of pig iron, the product and manufacture of Canada. The information was brought under section 1 of an act concerning the navigation of the United States, approved March 1, 1817 (3 Stat. 351): “That after the thirtieth day of September next no goods, wares or merchandise shall be imported into the United States from any foreign port or place, except in vessels of the *1189United States, or in such foreign vessels as truly and wholly belong to the citizens or subjects of that country of which the goods are the growth, production or manufacture, or from which such goods, wares or merchandise can only be, or most usually are, first reshipped for transportation; provided, nevertheless, that this regulation shall not extend to the vessels of any foreign nation which has not adopted, and which shall not adopt a similar regulation.”
[NOTE. The decree in this case dismissing the libel was reversed, upon appeal, by the circuit court. Case No. 9,222. The decree of the circuit court forfeiting the vessel was affirmed by the supreme court. 17 Wall. (84 U. S.) 582.]